DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-2 and 4-5 are pending.
Claim(s) 1-2 and 4-5 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
Response to Amendment
This Office Action is responsive to the RCE filed on 02/15/2022.
Claims 1 and 4-5 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Applicant’s amendments to claims 1 and 4 have overcome all of the 35 USC § 112(b) rejections of claims 1-2 and 4-5 as set forth in the previous office action. Accordingly, the 35 USC § 112(b) rejections of claims 1-2 and 4-5 as set forth in the previous office action have been withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US20130110464A1) [hereinafter Ishida] and further in view of Sato et al. (US20190375065A1) [hereinafter Sato], Kodama et al. (US20030027363A1) [hereinafter Kodama], UEKITA et al. (US20120277896A1) [hereinafter UEKITA], and Brazeau et al. (US20160236867A1) [hereinafter Brazeau].
Claim 1 (amended):
	Regarding claim 1, Ishida discloses, “A substrate work system including a work device configured to perform predetermined work on a substrate using an exchangeable work unit of a plurality of work units, the substrate work system comprising:” [See the substrate work system as shown in figures 1 and 2 (e.g.; mounting apparatus 100) including a work device (e.g.; mounting head 30) that performs predetermined work using an exchangeable work unit (e.g.; mounting head 30 includes nozzle 31 that is “The mounting apparatus 100 also includes the mounting head 30 including sucking nozzles 31 that each suck the electronic component 2 supplied from the supply units 20 and mount the electronic component 2 on the substrate 1” (¶49)… “The nozzle changer 61 is used” “when the sucking nozzle 31 is changed in response to a nozzle failure such as a chipping of a tip end of the sucking nozzle 31,” (¶78)];
	“a maintenance device configured to perform maintenance of the plurality of work units;” [See the system performing maintenance on the work units (e.g.; nozzle maintenance performed based on determining need of maintenance such as when an abnormality is detected in the work performed by the nozzle): “The controller 5 sets a pressure of the sucking nozzle 31 which has caused the non-sucking error’ “determines whether the blow pressure measured by the pressure sensor 56 is a normal value or not, thereby determining whether a nozzle clogging occurs in the sucking nozzle 31 or not.” (¶114)… “In the case where it is determined that the cause of the abnormality can be repaired by the mounting apparatus 100 in Step 6 (for example, the chipping of the tip end portion of the nozzle (corresponding to the process (1)), the nozzle clogging (corresponding to the process (3)),” “the controller 5 then performs Step 7. In Step 7, the controller 5 performs a process of repairing the abnormality in the mounting apparatus 100.” (¶122)… “in the case where the cause of the abnormality is the nozzle clogging (corresponding to the process (3)), the controller 5 increases the blow pressure of the sucking nozzle 31 in which the nozzle clogging has occurred by the air compressor 55 (repair unit). As a result, foreign matters that clog in the sucking nozzle 31 are removed, and the nozzle clogging is automatically repaired.” (¶124)];
	“cause” “the work device, and the maintenance device to unload a new work unit” “for exchange” “convey the new work unit to the work device, for being exchanged with the work unit that was being used by the work device,” [See when the system determines that there is a need of maintenance for the nozzle 31 that is currently being used, the system cause the conveying device (e.g.; that carries the nozzle), the work device (e.g.; mounting head 30), and the maintenance device (e.g.; controller that determines/performs maintenance) such that the system conveys a new nozzle 31 to the mounting head and older nozzle 31 is replaced by the new nozzle (e.g.; nozzle being replaced): “in the case where the cause of the abnormality is the chipping of the tip end portion of the nozzle (corresponding to the process (1)), the controller 5 causes the mounting head 30 to move to a position above the nozzle changer 61 (repair unit). Then, the controller 5 causes the sucking nozzle 31, the nozzle tip end portion of which is chipped, to be set to the operation position and to move downward to be inserted into the nozzle holding hole 62 of the nozzle changer 61. Then, the controller 5 rotates the sucking nozzle 31 to detach the sucking nozzle 31 from the turret 32. Then, the controller 5 attaches a new sucking nozzle 31 which is prepared in the nozzle holding hole 62 to the turret 32 at the position thereof. As a result, the chipping of the nozzle tip end portion is automatically repaired.” (¶123)], but doesn’t explicitly disclose, “a storage section configured to store the plurality of work units;” “a an unmanned conveyance vehicle capable of conveying at least one work unit of the plurality of work units, the unmanned conveyance vehicle including a vehicle body section, wheels attached to the vehicle body section, and a loading table disposed on the vehicle body section; and” “circuitry configured to automatically determine an abnormality pre-indication state for a work unit that is being used by the work device based on quality information of the performed predetermined work, wherein the work unit that is being used by the work device does not cause an abnormality in the abnormality pre-indication state;” “when the work unit that is being used by the work device is in the abnormality pre-indication state, cause” “the unmanned conveyance vehicle” “to unload a new work unit” “unload a new work unit from the work units stored in the storage section for exchange,” “convey the work unit that was being used by the work device to the maintenance device so as to be maintained thereby.”
	However, Sato discloses, “a storage section configured to store the plurality of work units;” [See the storage 71 stores spare tools 73 (e.g.; work units): “storage space 71 stores spare tools 73.” (¶23)];
	“an unmanned conveyance vehicle capable of conveying at least one work unit of the plurality of work units, the unmanned conveyance vehicle including a vehicle body section,” “and a loading table disposed on the vehicle body section; and” [See the automated mobile robot 31 including body 35 and a loading table (e.g.; conveyor table 41), where the mobile robot 31 is capable of conveying a work unit (e.g.; ): “Each mobile robot 31 is provided with an unmanned cart 35 and a manipulator 37 attached on the unmanned cart 35 and having three axes or more of freedom. The mobile robot 31 monitors position references emitting radio waves (GPS) or laser light to find its own approximate position and when moving to near a target object positions itself precisely by recognizing the target object or a marker attached to the target object by a camera.” (¶19)… “At the top part of the unmanned cart 35 of the mobile robot 31, a conveyor table 41 for temporary placement of an object being conveyed is also provided.” (¶20)… “A mobile robot 31 can use the manipulator 37 to grab a pallet 55 and move a workpiece 53 together with the pallet 55 onto the conveyor table 41 of the mobile robot 31.” (¶21)… “A mobile robot 31 collects a workpiece 53” “together with the pallet 55 from the table 15 of the machine tool 11 and conveys it” (¶22)];
	“unload a new work unit from the work units stored in the storage section for exchange,” [See a new tool is unloaded for exchange by the mobile robot: “The work requests which the machine tool 11 issues include a workpiece conveyance work request and a maintenance work request.” (¶26)… “The control device 23 of the machine tool 11” “monitors the state of its own machine” “If there is a problem in a tool 73, it issues a work request to bring a new tool 73” (¶32)… “tool changer to change a tool 73 held at the spindle 13 with a tool 73 in the tool storage 17” (¶18)… “If there is some abnormality in the tool 73, the used now unnecessary tool 73 returned to the tool storage 17 of the machine tool 11 has to be replaced with a new tool in the maintenance product storage space. The work of replacing the now unnecessary tool 73 in the tool storage 17 of the machine tool 11 with a new one” “the work of conveying a tool 73 to supply a tool 73 to the tool storage 17 of the machine tool 11 is higher in priority than other maintenance work.” (¶29)];
	“the unmanned conveyance vehicle” “to unload a new work unit” [See the mobile robot unloads new tool (e.g.; when work request is to unload new tool): 
“If there is some abnormality in the tool 73, the used now unnecessary tool 73 returned to the tool storage 17 of the machine tool 11 has to be replaced with a new tool in the maintenance product storage space.” (¶29)… “The control device 23 of the machine tool 11” “monitors the state of its own machine” “If there is a problem in a tool 73, it issues a work request to bring a new tool 73” (¶32)… “A mobile robot 31 can use the manipulator 37 to grab a flange part and move a tool 73 together with the tool holder between the conveyor table 41 of the mobile robot 31” (¶23)];
	“convey the work unit that was being used by the work device to the maintenance device so as to be maintained thereby.” [See the used tool 73 is conveyed to the maintenance platform to be maintained: “A mobile robot 31 can use the manipulator 37 to grab a flange part and move a tool 73 together with the tool holder between the conveyor table 41 of the mobile robot 31 and the maintenance product storage space 71.” (¶23)… “The control device 23 of the machine tool 11” “monitors the state of its own machine” “If there is a problem in a tool 73, it issues a work request to bring a new tool 73” (¶32)… “If there is some abnormality in the tool 73, the used now unnecessary tool 73 returned to the tool storage 17” (¶29)], but doesn’t explicitly disclose, “unmanned conveyance vehicle including” “wheels attached to the vehicle body section,” “circuitry configured to automatically determine an abnormality pre-indication state for a work unit that is being used by the work device based on quality information of the performed predetermined 
	However, Kodama discloses, “circuitry configured to automatically determine an abnormality pre-indication state for a work unit that is being used by the work device based on quality information of the performed predetermined work, wherein the work unit that is being used by the work device does not cause an abnormality in the abnormality pre-indication state;” [Based on quality information of the performed predetermined work (e.g.; predetermined work such as suction or mounting; quality of suction work or mounting work such as suction state or mounting state), the system automatically determines an abnormality pre-indication state (e.g.; a state that represents abnormality is about to occur but hasn’t occurred; determining a pre-abnormality condition before abnormality is occurred) is present in a suction state (e.g.; determines pre-abnormality condition such that the system determines that a pre-abnormality condition is present in suction state based on monitoring “monitoring-object portion” such as monitoring suction state before abnormality occurs): “monitoring device includes a treatment-necessity detecting portion operable to detect a necessity to implement a treatment for at least one of the at least one monitoring-object portion, before the at least one of the at least one monitoring-object portion causes an abnormality of the predetermined operation.” (¶12)… “detect the necessity, by comparing the present state estimated by the above-indicated present-state estimating portion and a predetermined condition for determining whether the treatment is necessary” (¶13)… “the at least one monitoring-object portion includes a plurality of the mounting heads each holding the electronic component by suction with the suction nozzle” “the monitoring device including a state-estimating portion operable to estimate the state of each of the at least one monitoring-object portion,” (¶25)], but doesn’t explicitly disclose, “unmanned conveyance vehicle including” “wheels attached to the vehicle body section,” “when the work unit that is being used by the work device is in the abnormality pre-indication state, cause” “to unload a new work unit”
	However, UEKITA discloses, “when the work unit that is being used by the work device is in the abnormality pre-indication state, cause” “to unload a new work unit” [See when the system detects that the tool currently being used is in abnormality pre-indication state (e.g.; detects and amount of tool wear that indicates pre abnormality state such that abnormality hasn’t occurred but may occur in the future if tool isn’t replaced), the system causes to replace the tool with a new tool: “An automatic tool changing apparatus (ATC (Automatic Tool Changer)) 107” “provided to replace the tool 106 in the case where the wear of the tool 106 is confirmed by detection by the tool position detection unit 103 b.” (¶25)], but doesn’t explicitly disclose, “unmanned conveyance vehicle including” “wheels attached to the vehicle body section,”
	However, Brazeau discloses, “unmanned conveyance vehicle including” “wheels attached to the vehicle body section,” [See the unmanned robot includes wheel: “The robot can then lift and connect with the base tool, as shown at 1160” (¶95)… “Once connected, the robot can travel to the maintenance location, as shown at 1165.” (¶96)… “the robots 120 can comprise a number of features. The robots 120 can comprise, for example, one or more drive units 205 to move the robot 120 in the warehouse 170. The drive units 205 can comprise, for example, one or more wheels,” (¶38)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the storage unit that stores spare tools and unmanned conveyance vehicle including vehicle body and loading table disposed in the body for conveying work units, and combined the capability of unloading a new tool by the conveyance vehicle from the storage to exchange the old tool with the new tool, and the capability of conveying the old/used tool to the maintenance platform to be maintained taught by Sato, and combined the capability of automatically determining a pre-abnormality state is present based on monitored predetermined work performed, where the pre-abnormality condition occurs before abnormality condition taught by Kodama, and combined the capability of replacing used tool with a new tool when the system determines that the used tool show an abnormality pre-indication such that the abnormality may occur soon but hasn’t occurred yet taught by UEKITA, and combined the unmanned robot with wheels taught by Brazeau with the system taught by Ishida as discussed above. A person of ordinary skill in the control system for tool maintenance field would have been motivated to make such combination in order to provide efficient tool maintenance [Sato: “provide a machining system” “perform maintenance work at suitable timings when maintenance work is required” (¶11)], and in order to easily find the cause of the defect in a work operation [Kodama: “permit easy finding of a cause for a detected defect in working operations on a circuit substrate.” (¶6)], and in order to have the advantage of avoiding future abnormality by performing automatic worn out tool replacement before abnormality occurs due to the worn-out tool [UEKITA: “An automatic tool changing apparatus (ATC (Automatic Tool Changer)) 107” “provided to replace the tool 106 in the case where the wear of the tool 106 is confirmed by detection by the tool position detection unit 103 b.” (¶25)], and in order to reduce maintenance costs and time [Brazeau: “install and/or maintain the necessary markings to reduce maintenance costs and time.” (¶70)]. 

Claim 2:
	Regarding claim 2, Ishida, Sato, Kodama, Brazeau, and UEKITA disclose all the elements of claim 1.
	Regarding claim 2, Ishida further discloses, “wherein the work device is a mounting device,” [See the mounting head 30: “mounting apparatus 100 also includes the mounting head 30 including sucking nozzles 31 that each suck the electronic component 2 supplied from the supply units 20 and mount the electronic component 2 on the substrate 1 and a head drive mechanism 40 that drives the mounting head 30.” (¶49)]; 
	“the mounting device using, as the work unit, a feeder configured to supply a component and a nozzle configured to pick up the component,” [See the mounting head 30 includes and uses a feeder and a nozzle 31. See the mounting device uses the feeder to supply component 2 to the nozzle 31 and nozzle 31 picks up the component 2: “mounting apparatus 100 also includes the mounting head 30 including sucking nozzles 31 that each suck the electronic component 2 supplied from the supply units 20 and mount the electronic component 2 on the substrate 1 and a head drive mechanism 40 that drives the mounting head 30.” (¶49)… “The supply unit 20 is constituted of a plurality of tape feeders 21 arranged along the X-axis direction. The tape feeders 21 each include a reel around which a carrier tape that accommodates the electronic components 2 therein is wound and a feed mechanism 23” (¶55)];
	“the nozzle further configured to perform, as the predetermined work, picking up the component supplied from the feeder and mounting the component that was picked up on the substrate,” [See the nozzle picks up the component 2 and mounts the component on the substrate 1: “mounting apparatus 100 also includes the mounting head 30 including sucking nozzles 31 that each suck the electronic component 2 supplied from the supply units 20 and mount the electronic component 2 on the substrate 1 and a head drive mechanism 40 that drives the mounting head 30.” (¶49)], but doesn’t explicitly disclose, “wherein the circuitry is configured to determine the abnormality pre-indication state for the feeder and the nozzle based on state information on at least either of a suction state of the component and a mount state of the component, the state information on at least either of the suction state of the component and the mount state of the component being the quality information.”
	However, Kodama discloses, “wherein the circuitry is configured to determine the abnormality pre-indication state for the feeder and the nozzle based on state information on at least either of a suction state of the component and a mount state of [Examiner notes that claim requires only one of a suction state of the component and a mount state of the component. Kodama teaches, based on state information on a suction state of the component, the system determines abnormality pre-indication state for the feeder and the nozzle (e.g.; a state that represents abnormality is about to occur but hasn’t occurred; determining a pre-abnormality condition before abnormality is occurred) for the feeder and the nozzle (e.g.; determines pre-abnormality condition such that the system determines that a pre-abnormality condition is present in suction state based on monitoring “monitoring-object portion” such as monitoring suction state before abnormality occurs). See the quality of work performed is the suction state information (e.g.; quality of suction work): “monitoring device includes a treatment-necessity detecting portion operable to detect a necessity to implement a treatment for at least one of the at least one monitoring-object portion, before the at least one of the at least one monitoring-object portion causes an abnormality of the predetermined operation.” (¶12)… “detect the necessity, by comparing the present state estimated by the above-indicated present-state estimating portion and a predetermined condition for determining whether the treatment is necessary” (¶13)… “the at least one monitoring-object portion includes a plurality of the mounting heads each holding the electronic component by suction with the suction nozzle” “the monitoring device including a state-estimating portion operable to estimate the state of each of the at least one monitoring-object portion,” (¶25)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Kodama with the system taught by Ishida, Sato, Kodama, Brazeau, and UEKITA as discussed above. A person of ordinary skill in the control system for tool maintenance field would have been motivated to make such combination for the same reasons as described above in claim 1.

Claim 4 (amended):
	Regarding claim 4, Ishida, Sato, Kodama, Brazeau, and UEKITA disclose all the elements of claim 1, Ishida does not explicitly disclose, “wherein the work device is a printing device, the printing device using, as the work unit, a mask having an opening section formed therein and configured to perform, as the predetermined work, printing work of loading a viscous fluid into the opening section in the mask to thereby print the viscous fluid on to the substrate, and wherein the circuitry is configured to determine the abnormality pre-indication state for the mask based on a print state of the viscous fluid, the print state of the viscous fluid being the quality information.”
	However, Kodama discloses, “wherein the work device is a printing device, the printing device using, as the work unit, a mask having an opening section formed therein and configured to perform, as the predetermined work, printing work of loading a viscous fluid into the opening section in the mask to thereby print the viscous fluid on to the substrate,” [See the work device is a printer and the printer uses a mask as a work unit, where the mask has an opening section. See the system loads viscous fluid into the opening of the mask to print the viscous fluid in a substrate: “a mask printing machine 14 for applying a solder paste or cream by printing to a circuit substrate in the form of a printed substrate 12” (¶121)… “a mask positioning and holding device 38 (shown in FIG. 3) for supporting a mask plate 36; a printing device 40 printing a printing material in the form of a solder paste on the printed-wiring board 12;” (¶123)… “This mask 64 has a plurality of apertures 65 formed through its thickness. The apertures 65 have a rectangular shape (which may be a square)” (¶126)];
 	“wherein the circuitry is configured to determine the abnormality pre-indication state for the mask based on a print state of the viscous fluid, the print state of the viscous fluid being the quality information.” [See the system monitors work quality information such as printing work quality (e.g.; number of printing and breakage of the solder paste), and the system determines abnormality pre-indication state (e.g.; a state that represents abnormality is about to occur but hasn’t occurred; determining a pre-abnormality condition before abnormality is occurred) for the mask device based on print state of the viscous fluid that represents the quality of work performed (e.g.; print state of solder paste): “monitoring device includes a treatment-necessity detecting portion operable to detect a necessity to implement a treatment for at least one of the at least one monitoring-object portion, before the at least one of the at least one monitoring-object portion causes an abnormality of the predetermined operation.” (¶12)… “The monitoring device 28 also receives from the mask printing machine 14 the number of printing operations performed. On the basis of those kinds of data, the monitoring device 28 performs various monitoring operations such as” “determination of the necessity of cleaning the mask,” (¶277)… “monitoring device 28” “monitor the solder paste masses 384 for checking their volumes are adequate or not, and also checks the frequency at which the threshold state is established,” (¶288)… “The breakage of the solder paste masses 384 is considered to be caused due to plugging of the apertures 65 of the mask 64,” “When the solder paste masses 384 suffer from the breakage or formation of the bridging segments,” “the mask 64 is cleaned to avoid the breakage and the bridging segments, upon detection of the breakage or bridging segment.” (¶298)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Kodama with the system taught by Ishida, Sato, Kodama, Brazeau, and UEKITA as discussed above. A person of ordinary skill in the control system for tool maintenance field would have been motivated to make such combination for the same reasons as described above in claim 1.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of Shindo (US20180072060A1) [hereinafter Shindo], Sato, and Brazeau.
Claim 5 (amended):
	Regarding claim 5, Ishida discloses, “A substrate work system comprising a work device configured to perform predetermined work on a substrate using an exchangeable work unit of a plurality of work units, the substrate work system comprising:” [See the substrate work system as shown in figures 1 and 2 (e.g.; mounting apparatus 100) including a work device (e.g.; mounting head 30) that “The mounting apparatus 100 also includes the mounting head 30 including sucking nozzles 31 that each suck the electronic component 2 supplied from the supply units 20 and mount the electronic component 2 on the substrate 1” (¶49)… “The nozzle changer 61 is used” “when the sucking nozzle 31 is changed in response to a nozzle failure such as a chipping of a tip end of the sucking nozzle 31,” (¶78)];
	“a maintenance device configured to perform maintenance of the plurality of work units;” [See the system performing maintenance on the work units (e.g.; nozzle maintenance performed based on determining need of maintenance such as when an abnormality is detected in the work performed by the nozzle): “The controller 5 sets a pressure of the sucking nozzle 31 which has caused the non-sucking error’ “determines whether the blow pressure measured by the pressure sensor 56 is a normal value or not, thereby determining whether a nozzle clogging occurs in the sucking nozzle 31 or not.” (¶114)… “In the case where it is determined that the cause of the abnormality can be repaired by the mounting apparatus 100 in Step 6 (for example, the chipping of the tip end portion of the nozzle (corresponding to the process (1)), the nozzle clogging (corresponding to the process (3)),” “the controller 5 then performs Step 7. In Step 7, the controller 5 performs a process of repairing the abnormality in the mounting apparatus 100.” (¶122)… “in the case where the cause of the abnormality is the nozzle clogging (corresponding to the process (3)), the controller 5 increases the blow pressure of the sucking nozzle 31 in which the nozzle clogging has occurred by the air compressor 55 (repair unit). As a result, foreign matters that clog in the sucking nozzle 31 are removed, and the nozzle clogging is automatically repaired.” (¶124)];
	“a conveyance device capable of conveying at least one work unit of the plurality of work units;” [See the nozzle controller 5 with changer 61 carrying the nozzles (e.g.; replacing an older nozzle with new nozzle, and the new nozzle is carried to the mounting head): “in the case where the cause of the abnormality is the chipping of the tip end portion of the nozzle (corresponding to the process (1)), the controller 5 causes the mounting head 30 to move to a position above the nozzle changer 61 (repair unit). Then, the controller 5 causes the sucking nozzle 31, the nozzle tip end portion of which is chipped, to be set to the operation position and to move downward to be inserted into the nozzle holding hole 62 of the nozzle changer 61. Then, the controller 5 rotates the sucking nozzle 31 to detach the sucking nozzle 31 from the turret 32. Then, the controller 5 attaches a new sucking nozzle 31 which is prepared in the nozzle holding hole 62 to the turret 32 at the position thereof. As a result, the chipping of the nozzle tip end portion is automatically repaired.” (¶123)], but doesn’t explicitly disclose, “a storage section configured to store the plurality of work units;” “an unmanned conveyance vehicle capable of conveying at least one work unit of the plurality of work units, the unmanned conveyance vehicle including a vehicle body section, wheels attached to the vehicle body section, and a loading table disposed on the vehicle body section; and” “circuitry configured to automatically determine a periodical maintenance time for the work unit stored in the unmanned conveyance vehicle to unload work unit stored in the storage section and convey the work unit that had been stored in the storage section to the maintenance device so as to be maintained thereby.”
	However, Shindo discloses, “circuitry configured to automatically determine a periodical maintenance time for the work unit” “when a length of time that the work unit has been stored” “is greater than a predetermined time;” [See automatically determining a periodical maintenance time for the work unit when a predetermined time the work unit is stored (e.g.; stored such that work unit not in use since last operation) elapsed (e.g.; replacing an older nozzle with new nozzle, and the new nozzle is carried to the mounting head): “The nozzle maintenance purge operation may be performed automatically at a regular interval upon a lapse of a predetermined time period from the last printing operation,” (¶52)], but doesn’t explicitly disclose, “a storage section configured to store the plurality of work units;” “an unmanned conveyance vehicle capable of conveying at least one work unit of the plurality of work units, the unmanned conveyance vehicle including a vehicle body section, wheels attached to the vehicle body section, and a loading table disposed on the vehicle body section; and” “determine” “maintenance time for the work unit stored in the storage section” “when the maintenance time has arrived, cause the unmanned conveyance vehicle to unload work unit stored in the storage section and convey the work unit that had been stored in the storage section to the maintenance device so as to be maintained thereby.”

However, Sato discloses, “a storage section configured to store the plurality of work units;” [See storage 17 stores plurality of work units: “The machine tool 11 is provided with a tool storage 17 storing a plurality of tools 73.” (¶18)];
	“an unmanned conveyance vehicle capable of conveying at least one work unit of the plurality of work units, the unmanned conveyance vehicle including a vehicle body section,” “and a loading table disposed on the vehicle body section; and” [See the automated mobile robot 31 including body 35 and a loading table (e.g.; conveyor table 41), where the mobile robot 31 is capable of conveying a work unit (e.g.; ): “Each mobile robot 31 is provided with an unmanned cart 35 and a manipulator 37 attached on the unmanned cart 35 and having three axes or more of freedom. The mobile robot 31 monitors position references emitting radio waves (GPS) or laser light to find its own approximate position and when moving to near a target object positions itself precisely by recognizing the target object or a marker attached to the target object by a camera.” (¶19)… “At the top part of the unmanned cart 35 of the mobile robot 31, a conveyor table 41 for temporary placement of an object being conveyed is also provided.” (¶20)… “A mobile robot 31 can use the manipulator 37 to grab a pallet 55 and move a workpiece 53 together with the pallet 55 onto the conveyor table 41 of the mobile robot 31.” (¶21)… “A mobile robot 31 collects a workpiece 53” “together with the pallet 55 from the table 15 of the machine tool 11 and conveys it” (¶22)];
	“determine” “maintenance time for the work unit stored in the storage section” “work unit stored in the storage section” “the work unit that had been stored in the storage section” [See determines maintenance time (e.g.; it is time for maintenance “If there is some abnormality in the tool 73, the used now unnecessary tool 73 returned to the tool storage 17 of the machine tool 11 has to be replaced with a new tool in the maintenance product storage space.” (¶18)], 
	“cause the unmanned conveyance vehicle” “to unload a new work unit” [See the mobile robot unloads new tool (e.g.; when work request is to unload new tool): 
“If there is some abnormality in the tool 73, the used now unnecessary tool 73 returned to the tool storage 17 of the machine tool 11 has to be replaced with a new tool in the maintenance product storage space.” (¶29)… “The control device 23 of the machine tool 11” “monitors the state of its own machine” “If there is a problem in a tool 73, it issues a work request to bring a new tool 73” (¶32)… “A mobile robot 31 can use the manipulator 37 to grab a flange part and move a tool 73 together with the tool holder between the conveyor table 41 of the mobile robot 31” (¶23)], but doesn’t explicitly disclose, “unmanned conveyance vehicle including” “wheels attached to the vehicle body section,” “when the maintenance time has arrived, cause” “to unload work unit” “and convey the work unit” “to the maintenance device so as to be maintained thereby.”
	However, Brazeau discloses, “unmanned conveyance vehicle including” “wheels attached to the vehicle body section,” [See the unmanned robot includes wheel: “The robot can then lift and connect with the base tool, as shown at 1160” (¶95)… “Once connected, the robot can travel to the maintenance location, as shown at 1165.” (¶96)… “the robots 120 can comprise a number of features. The robots 120 can comprise, for example, one or more drive units 205 to move the robot 120 in the warehouse 170. The drive units 205 can comprise, for example, one or more wheels,” (¶38)];
	“when the maintenance time has arrived, cause the conveyance device to unload work unit” “and convey the work unit” “to the maintenance device so as to be maintained thereby.” [See when the system determines it’s time for maintenance (e.g.; indicating that it’s time for maintenance), the system unloads the tool and conveys the tool to a maintenance area in order to perform maintenance: “receive a request to perform a maintenance task” “at 1145.” (¶92)… “Based on the command,” “the robot can then locate the base tool” “at 1155.” (¶94)… “The robot can then lift and connect with the base tool, as shown at 1160” (¶95)… “Once connected, the robot can travel to the maintenance location, as shown at 1165.” (¶96)… “The robot can then perform the requested maintenance item” “the robot can return the base tool to its storage location or another location (or to maintenance for upkeep),” (¶97)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of automatically determining periodical maintenance time for the work unit when a length of time that the work unit has been stored is greater than a predetermined time taught by Shindo, and combined the storage to store plurality of work units and unmanned conveyance vehicle including vehicle body and loading table disposed in the body for conveying work units, and combined the capability of determining maintenance time for the stored work unit stored that had been stored in the storage, and combine the capability of unload new work unit by the conveyance vehicle taught by Sato, and combined the unmanned Brazeau with the system taught by Ishida as discussed above. A person of ordinary skill in the control system for tool maintenance field would have been motivated to make such combination in order to provide efficient tool maintenance [Sato: “provide a machining system” “perform maintenance work at suitable timings when maintenance work is required” (¶11)], and in order to reliably perform maintenance to avoid possibility of causing abnormality  [Shindo: “reliably reduce such possibilities that concentrated or viscous pigment ink from staying or remaining in the ink cartridge 42” (¶109)], and in order to reduce maintenance costs and time [Brazeau: “install and/or maintain the necessary markings to reduce maintenance costs and time.” (¶70)].
Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive.
Applicant responds
(a)	35 U.S.C. § 103: 
	Applicant respectfully traverses the rejections of the claims under 35 U.S.C. § 103, as next discussed.
	As discussed in the interview, the cited references fail to disclose or render obvious all of the features recited in amended independent Claims I and 5.
	For example, as discussed in the interview, the outstanding Office Action relies on the changer 61 of Ishida for the previously recited conveyance device. 
	However, Claims 1 and 5 are amended to now recite an unmanned conveyance vehicle capable of conveying at least one work unit of the plurality of work units, the unmanned conveyance vehicle including a 
	As discussed in the interview, Ishida fails to disclose this feature. 
	Moreover, as discussed in the interview, it would not be obvious to modify the changer 61 of Ishida to be the claimed unmanned conveyance vehicle, as such a modification would render Ishida unsatisfactory for its intended purpose, as well as change its principle of operation.
(Pages: 5, 7)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

	Regarding the unmanned conveyance vehicle, as described in the current office action, Sato teaches an unmanned conveyance vehicle capable of conveying work units where the unmanned conveyance vehicle includes a body and a loading table disposed on the body. Brazeau teaches unmanned conveyance vehicle with wheel. Combination of Sato and Brazeau teach the unmanned conveyance vehicle as recited by the claim. As described in the current office action, combination of Ishida, Sato, Kodama, Brazeau, and UEKITA for claim 1 and combination of Ishida, Shindo, Sato, and Brazeau for claim 5 teach the tasks performed by the conveyance vehicle as recited by the claims.
	Regarding the remarks, “it would not be obvious to modify the changer 61 of Ishida to be the claimed unmanned conveyance vehicle, as such a modification would render Ishida,” as described above combination of Ishida, Sato, Kodama, Brazeau, and UEKITA for claim 1 and combination of Ishida, Shindo, Sato, and Brazeau for claim 5 teach the unmanned conveyance vehicle and its operations. As described in the current [Sato: “provide a machining system” “perform maintenance work at suitable timings when maintenance work is required” (¶11)], and in order to easily find the cause of the defect in a work operation [Kodama: “permit easy finding of a cause for a detected defect in working operations on a circuit substrate.” (¶6)], and in order to have the advantage of avoiding future abnormality by performing automatic worn out tool replacement before abnormality occurs due to the worn-out tool [UEKITA: “An automatic tool changing apparatus (ATC (Automatic Tool Changer)) 107” “provided to replace the tool 106 in the case where the wear of the tool 106 is confirmed by detection by the tool position detection unit 103 b.” (¶25)], and in order to reduce maintenance costs and time [Brazeau: “install and/or maintain the necessary markings to reduce maintenance costs and time.” (¶70)].
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, claims 1-2 and 4-5 are ejected under 35 U.S.C. § 103 in view of the references as presented in the current office action.

(b)	35 U.S.C. § 103:
	Furthermore, the cited references fail to describe circuitry configured to automatically perform the steps recited in amended independent Claims I and 5.
	Therefore, Applicant respectfully requests the rejections of the claims be withdrawn. 
	Consequently, in light of the above discussion and in view of the present amendment, the present application is believed to be in condition for allowance. An early and favorable action to that effect is respectfully requested.
(Pages: 7)

With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

	Regarding the remarks, “circuitry configured to automatically perform the steps,” examiner notes that in broadest reasonable interpretation the limitation “circuitry configured to automatically perform” means that a circuitry automatically performs any required tasks. As described in the current office action combination of Ishida, Sato, Kodama, Brazeau, and UEKITA for claim 1 and combination of Ishida, Shindo, Sato, and Brazeau for claim 5 teach the automatic tasks performed by the circuitry.
	Applicant’s arguments are fully considered, but for the above described reasons and for the reasons as described above in (a), they are not persuasive; therefore, claims 1-2 and 4-5 are ejected under 35 U.S.C. § 103 in view of the references as presented in the current office action.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20130083107A1- Inkjet recording apparatus and method, and abnormal nozzle determination method:
	According to the present invention, the occurrence of an ejection abnormality can be determined at an early stage by using a waveform for abnormal nozzle determination, before an image defect producing a visible density non-uniformity (stripe 

US20150107075A1- Wear assembly removal and installation:
	A process for installing and removing various kinds of wear members used with earth working equipment. Install and remove the wear parts quickly and safely (¶8). A tool is brought to earth working equipment to remove and/or replace a wear member in such a manner that the operator is remote from the wear part through at least part of the process to increase safety for the users (¶17).

US20180272491A1- Tool wear monitoring and predicting method:
	An object of the disclosure is to provide a tool wear monitoring and predicting method, thereby predicting a tool wear value and a RUL of a cutting tool mounted on a tool machine in real time when the tool machine is in operation (¶5).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116